Conlan, J.
This is an appeal from a judgment entered on the verdict of a jury and from an order denying a motion for a new trial.
The action was brought on a promissory note made by one M. Fische to the order of himself, dated September 19, 1893, and indorsed by the defendants, Postal and Price, before discount by the plaintiff.
The note was protested as a four months’ note, and the indorsing defendants, Postal and Price, contend that it was a two months’ note, and that they are, therefore, relieved from liability, not having been charged by a proper protest.
The only question submitted to the jury was whether the note in suit was due in two or four months.
From an inspection of the note it would be difficult to say whether the time written in the note on the blank sjDace before the printed word “ months ” was two or four; it, therefore, became a question of fact for the jury.
The defendants introduced in evidence a number of checks drawn by the maker of the note in suit on the plaintiff, commencing early in Hay, 1892, and continuing down to the *547making of the note, in some of which the word “ two ’’was written similar to the time written in the note, and in others the word “ four ” was written legibly and spelled correctly. Defendants also introduced a promissory note in the handwriting of Eische, dated May 9, 1893, at four months and discounted by the plaintiff, where the time was written as “ four ” months, as tending to show knowledge on the part of the plaintiff as to Fische’s peculiar way of writing the word two, as distinguished from the word four.
The plaintiff objected to the introduction of the checks, on the ground that they passed only the paying teller and bookkeeper, and were not before the directors, as in the case of notes offered for discount, and, therefore, not notice to the plaintiff.
The plaintiff is a corporation carrying on a banking business ; its method or system is its own, and persons employed in carrying out this system are its agents and' servants, and if it has established channels through which business paper must" go that do not bring knowledge to its officers, it is the fault of the system employed and cannot be urged to the prejudice of innocent parties dealing with it without either knowledge of or control over its interior operations.
The checks unmistakably show that the plaintiff frequently, during a course of dealings extending over a period of nearly a year and a half prior to the making of the note in suit, recognized and acted on a similar written word to the one on the note in suit as meaning two and not four.
But aside from what may be gathered from an examination and comparison of the notes and checks, there is direct evidence that the plaintiff had actual knowledge that the note was for two months before its discount.
It is true that this evidence is flatly contradicted by Mr. Bosenbaum, the cashier of the plaintiffs.
The conflict thus presented was one for the jury.
We think the case was fairly submitted and that the verdict should stand.
Judgment affirmed, with costs.
Newburger, J., concurs.
Judgment affirmed, with costs.